UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 Form 10-Q (Mark One) x QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 FOR THE QUARTERLY PERIOD ENDED:June 30, 2012 OR o TRANSITION REPORT UNDER SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 FOR THE TRANSITION PERIOD FROM TO COMMISSION FILE NUMBER000-53497 ADVANCED MEDICAL ISOTOPE CORPORATION (Exact name of registrant as specified in its charter) Delaware 80-0138937 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) 6208 W. Okanogan Ave., Kennewick, WA99336 (Address of principal executive offices, Zip Code) (509) 736-4000 (Registrant’s telephone number, including area code) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes x No o Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files).Yes x No o Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of “large accelerated filer,”“accelerated filer” and “smaller reporting company” in Rule12b-2 of the Exchange Act. (Check one): Large accelerated filer o Accelerated filer o Non-accelerated filer (Do not check if a smaller reporting company) o Smaller reporting company x Indicate by check mark whether the registrant is a shell company (as defined in Rule12b-2 of the Exchange Act).Yes o Nox The number of shares of registrant’s common stock outstanding, as of July 30, 2012 was 75,218,019. 1 TABLE OF CONTENTS Page PART I - FINANCIAL INFORMATION Item 1. Financial Statements 3 Condensed Balance Sheets as of June 30, 2012 (unaudited) and December 31, 2011 3 Condensed Statements of Operations for the Three Months and the Six Months ended June 30, 2012 (unaudited) and the Three Months and the Six Months ended June 30, 2011 (unaudited) 4 Condensed Statement of Changes in Stockholders’ Equity (Deficit) for the period ended June 30, 2012 (unaudited) 5 Condensed Statements of Cash Flow for the Six Months ended June 30, 2012 (unaudited) and the Six Months ended June 30, 2011 (unaudited) 6 Notes to Condensed Financial Statements (unaudited) 7 Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations 17 Item 3. Quantitative and Qualitative Disclosures About Market Risk 35 Item 4. Controls and Procedures 36 PART II - OTHER INFORMATION Item 1A. Risk Factors 37 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds 37 Item 6. Exhibits 38 SIGNATURES 38 2 PART I - FINANCIAL INFORMATION Item 1. Financial Statements. Advanced Medical Isotope Corporation Condensed Balance Sheets June 30, December 31, (unaudited) ASSETS Current Assets: Cash $ $ Accounts receivable - trade Prepaid expenses Prepaid expenses paid with stock, current portion Inventory Total current assets Fixed assets, net of accumulated depreciation Other assets: License fees, net of amortization Patents and intellectual property Deposits Total other assets Total assets $ $ LIABILITIES AND STOCKHOLDERS’ EQUITY (DEFICIT) Current liabilities: Accounts payable and accrued expenses $ $ Accrued interest payable Payroll liabilities payable Deferred income Short term loan payable Loans from stockholder Deposits on notes payable - Convertible notes payable Current portion of long-term debt - Current portion of capital lease obligations Total current liabilities Long term liabilities: Long-term debt, net of current portion - Total liabilities Stockholders’ Equity (Deficit): Preferred Stock, $.001 par value, 20,000,000 shares authorized; zero issued and outstanding - - Common stock, $.001 par value; 200,000,000 shares authorized; 75,218,019 and 70,653,399 shares issued and outstanding, respectively Paid in capital Accumulated deficit (26,335,627 ) (24,081,448 ) Total stockholders’ equity (deficit) (6,196,027 ) (4,835,811 ) Total liabilities and stockholders’ equity (deficit) $ $ The accompanying notes are an integral part of these condensedfinancial statements. 3 Advanced Medical Isotope Corporation Condensed Statements of Operations (unaudited) Three months ended June 30, Six months ended June 30, Revenues $ Operating expenses Cost of goods sold Sales and marketing expenses Depreciation and amortization Professional fees Stock options granted ) - Payroll expenses General and administrative expenses Total operating expenses Operating loss ) Non-operating income (expense) Interest expense ) Net gain (loss) on settlement of debt - - ) - Recognized income from grants 106,220 Non-operating income (expense), net ) Loss before Income Taxes ) Income Tax Provision - Net Loss $ ) $ ) $ ) $ ) Loss per common share $ ) $ ) $ ) $ ) Weighted average common shares outstanding The accompanying notes are an integral part of these condensedfinancial statements. 4 Advanced Medical Isotope Corporation Condensed Statement of Changes in Stockholders’ Equity (Deficit) (Unaudited) Common Stock Paid in Accumulated Shares Amount Capital Deficit Total Balances at December 31, 2011 (audited) $ $ $ ) $ ) Common stock issued for: Services - Debt 15 - Loan fees on convertible debt - Options issued for services - - - Net loss - - - ) ) Balances at June 30, 2012 $ $ $ ) $ ) The accompanying notes are an integral part of these condensedfinancial statements. 5 Advanced Medical Isotope Corporation Condensed Statements of Cash Flow (Unaudited) Six months ended June 30, CASH FLOW FROM OPERATING ACTIVITIES: Net Loss $ ) $ ) Adjustments to reconcile net loss to net cash used by operating activities: Depreciation of fixed assets Amortization of licenses and intangible assets Amortization of convertible debt discount Amortization of prepaid expenses paid with stock Common stock issued for services Stock options issued for services - Changes in operating assets and liabilities: Accounts receivable ) ) Accounts receivable - other - Inventory ) ) Prepaid expenses ) Accounts payable Payroll liabilities ) Accrued interest Deferred income ) ) Net cash used by operating activities ) ) CASH FLOWS FROM INVESTING ACTIVITIES: Cash used to acquire patents and intellectual property ) ) Net cash used by investing activities ) ) CASH FLOWS FROM FINANCING ACTIVITIES: Payments on Washington Trust debt ) ) Principal payments on capital lease ) ) Proceeds from short term loan Payments on short term loan ) - Proceeds from convertible note Payments on convertible note - ) Principal payments on long-term debt ) - Proceeds from deposits on note payables - Proceeds from exercise of options and warrants - Net cash provided by (used by) financing activities ) Net increase in cash ) ) Cash, beginning of period CASH, END OF PERIOD $ $ Supplemental disclosures of cash flow information: Cash paid for interest $ $ Cash paid for income taxes $ - $ - The accompanying notes are an integral part of these condensed financial statements. 6 Advanced Medical Isotope Corporation Notes to Condensed Financial Statements For the six months ended June 30, 2012 (unaudited) and the year ended December 31, 2011 NOTE 1:BASIS OF PRESENTATION Nature of Organization The accompanying condensed financial statements of the Company have been prepared without audit, pursuant to the rules and regulations of the Securities and Exchange Commission. Certain information and disclosures required by accounting principles generally accepted in the United States have been condensed or omitted pursuant to such rules and regulations.These condensed financial statements reflect all adjustments that, in the opinion of management, are necessary to present fairly the results of operations of the Company for the period presented. The results of operations for the six months ended June 30, 2012, are not necessarily indicative of the results that may be expected for any future period or the fiscal year ending December 31, 2012. NOTE 2:GOING CONCERN The accompanying financial statements have been prepared on a going concern basis, which contemplates the realization of assets and satisfaction of liabilities in the normal course of business.As shown in the accompanying financial statements, the Company has suffered recurring losses and used significant cash in support of its operating activities and the Company’s cash position is not sufficient to support the Company’s operations. Historically, we have relied upon outside investor funds to maintain our operations and develop our business. We anticipate we will continue to require funding from investors for working capital as well as business expansion during this fiscal year and we can provide no assurance that additional investor funds will be available on terms acceptable to us.These factors, among others, may indicate that the Company will be unable to continue as a going concern for a reasonable time. In addition, our ability to continue as a going concern must be considered in light of the problems, expenses and complications frequently encountered by entrance into established markets and the competitive environment in which we operate. We anticipate a requirement of $1.5 million in funds over the next twelve months to maintain current operation activities. In addition we anticipate a requirement of approximately $15 million in funds over the next twelve months due to the anticipation of adding additional staff in the future assuming we are successful in selling our medical isotopes and/or the start of development by us on future manufacturing sites or other projects. As of June 30, 2012 we have $13,843 cash on hand which means there will be an anticipated shortfall of nearly the full $16.5 million requirement in additional funds over the next twelve months. There are currently commitments to vendors for products and services purchased, plus, the employment agreements of the CFO and other employees of the Company and our current lease commitments that will necessitate liquidation of the Company if we are unable to raise additional capital. The current level of cash is not enough to cover the fixed and variable obligations of the Company. Assuming we are successful in our sales/development effort, we believe that we will be able to raise additional funds through the sale of our stock to either current or new stockholders. There is no guarantee that we will be able to raise additional funds or to do so at an advantageous price. The financial statements do not include any adjustments relating to the recoverability and classification of liabilities that might be necessary should the Company be unable to continue as a going concern.The Company’s continuation as a going concern is dependent upon its ability to generate sufficient cash flow to meet its obligations on a timely basis and ultimately to attain profitability.The Company plans to seek additional funding to maintain its operations through debt and equity financing and to improve operating performance through a focus on strategic products and increased efficiencies in business processes and improvements to the cost structure.There is no assurance that the Company will be successful in its efforts to raise additional working capital or achieve profitable operations.The financial statements do not include any adjustments that might result from the outcome of this uncertainty. 7 Advanced Medical Isotope Corporation Notes to Condensed Financial Statements For the six months ended June 30, 2012 (unaudited) and the year ended December 31, 2011 NOTE 3:FIXED ASSETS Fixed assets consist of the following at June 30, 2012 and December 31, 2011: June 30, 2012 December 31, 2011 Production equipment $ $ Building Leasehold improvements Office equipment Less accumulated depreciation ) ) $ $ Accumulated depreciation related to fixed assets is as follows: June 30, 2012 December 31, 2011 Production equipment $ $ Building Leasehold improvements Office equipment $ $ Depreciation expense for the above fixed assets for the six months ended June 30, 2012 and 2011, respectively, was $275,380 and $269,860. 8 Advanced Medical Isotope Corporation Notes to Condensed Financial Statements For the six months ended June 30, 2012 (unaudited) and the year ended December 31, 2011 NOTE 4: INTANGIBLE ASSETS Intangible assets consist of the following at June 30, 2012 and December 31, 2011: June 30, 2012 December 31, 2011 License Fee $ $ Less accumulated amortization ) ) Patents and intellectual property Intangible assets net of accumulated amortization $ $ Amortization expense for the above intangible assets for the six months ended June 30, 2012 and 2011, respectively, was $4,912 and $3,332. NOTE 5:RELATED PARTY TRANSACTIONS Indebtedness from Related Parties The Company had a $200,000 revolving line of credit with Washington Trust Bank that was to expire in September 2009.We had $199,908 in borrowings under the line of credit as of October 28, 2008 at which time the line of credit was paid off and replaced with a loan in the initial principal amount of $199,908 from James C. Katzaroff and Carlton M. Cadwell.Mr. Katzaroff is our chief executive officer, and Mr. Katzaroff and Mr. Cadwell are directors and beneficial owners of more than 10% of our common stock.The loan calls for $4,066 monthly payments, including 8% interest, beginning November 30, 2008, with aballoon payment for the balance at October 31, 2009, at which time the note was extended for another year to October 31, 2010, at which time the note was extended for another year to October 31, 2011, at which time the note was extended for another year to October 31, 2012 with monthly payments increasing to $4,090.There is no security held as collateral for this loan.As of June 30, 2012, all payments were current on this stockholder loan.The Company paid $21,524 in principal and $3,016 in interest to the holders of this loan for the six months ended June 30, 2012. As of June 30, 2012 and December 31, 2011, the outstanding balance on this loan was $61,944 and $83,468 respectively. The Company issued various shares of common stock and convertible promissory notes during the six months ended June 30, 2012 to a director and major stockholder. The details of these transactions are outlined in NOTE 10 STOCKHOLDERS’ EQUITY - Common Stock Issued for Convertible Debt. 9 Advanced Medical Isotope Corporation Notes to Condensed Financial Statements For the six months ended June 30, 2012 (unaudited) and the year ended December 31, 2011 NOTE 5:RELATED PARTY TRANSACTIONS - continued Rent Expenses On August 1, 2007 the Company began renting office and warehouse space, known as the Production Facility, located in Kennewick, Washington from a stockholder holding less that 5% of the total shares outstanding. The lease agreement calls for monthly rental payments starting at $3,500, increasing every August 1st until they become $4,762 as of August 1, 2011. During the six months ended June 30, 2012 and 2011 the Company incurred rent expenses for this facility totaling $28,567 and $26,454, respectively. In addition, the lease agreement called for the issuance of $187,500 in common stock valued at $0.40 per share for a total of 416,667 shares. The Company recognized the issuance of all 416,667 shares in 2007 and will amortize the $187,500 value of that stock over the sixty month term of the lease. For the six months ended June 30, 2012 and 2011 the Company amortized $18,750 and $18,750 of this stock issuance and recognized it as rent expense. Additionally, in June 2008, the Company entered into two twelve month leases for its corporate offices with three four month options to renew but in no event will the lease extend beyond December 31, 2010. Subsequent to December 31, 2010 the Company is renting this space on a month to month basis. These lease agreements calls for monthly rental payments of $2,733 and $2,328 per month for two separate office areas. Effective November 1, 2009 the Company terminated the portion of the lease consisting of the $2,328 rental payment per month. Effective February 28, 2012 and retroactive back to December 1, 2011, the $2,328 rental payment per month was adjusted to $2,500 rental payment per month. The monthly rental was again adjusted to $2,675 for the months of March and April, 2012 and adjusted again to $2,850 effective for May and June, 2012. During the six months ended June 30, 2012 and 2011 the Company incurred rent expenses for this facility totaling $15,817 and $16,400, respectively. There are no future minimum rental payments as the Company’s current rental agreements either expire as of July 2012 or are on a month to month basis. Rental expense for the six months ended June 30, 2012 and 2011 consisted of the following: Six months ended June30, 2012 Six months ended June30, 2011 Office and warehouse lease effective August 1, 2007 Monthly rental payments $ $ Rental expense in the form of stockissuance Corporate office Total Rental Expense $ $ 10 Advanced Medical Isotope Corporation Notes to Condensed Financial Statements For the six months ended June 30, 2012 (unaudited) and the year ended December 31, 2011 NOTE 6:PREPAID EXPENSES PAID WITH STOCK The Company has issued stock to companies for a service agreement and issued stock for prepaid rent of $18,000 and $35,375 as of June 30, 2012 and December 31, 2011, respectively; however all of this is expected to expire within the next twelve months. NOTE 7: DEBT The Company borrowed $55,000 May 2011, due November 2011, with interest at 8%. The holder of the note had the right, after the first one hundred eighty days of the note (November 8, 2011), to convert the note and accrued interest into common stock at a price per share equal to 61% (representing a discount rate of 39%) of the average closing price of the last five trading prices for the common stock ending one trading day prior to the date of conversion. The Company had the right to prepay the note and accrued interest during the first ninety days following the date of the note. During that time the amount of any prepayment would equal 135% of the outstanding principal balance of the note plus accrued interest on the note. The Company prepaid the note in full on August 3, 2011 and therefore has accrued interest expense of $20,046 related to the prepayment cost in the financial statements for the twelve months ending December 31, 2011. If the Company had not paid off the note and related accrued interest by August 10, 2011, the Company could have paid off the note between the period ninety-one days to one hundred twenty days following the issue date and the prepayment would have equaled 140% of the outstanding principal balance of the note plus accrued interest on the note.If the Company had not paid off the note and related accrued interest by November 8, 2011, the note would have become convertible and the Company would have had to accrue an additional $12,981 to interest expense to account for the beneficial conversion feature of the note. The Company borrowed $53,000 October 2011, due July 2012, with interest at 8%. The holder of the note had the right, after the first one hundred eighty days of the note (April 15, 2012), to convert the note and accrued interest into common stock at a price per share equal to 61% (representing a discount rate of 39%) of the average of the lowest five trading prices for the Common Stock during the ten trading day period ending one trading day prior to the date of Conversion Notice. The Company had the right to prepay the note and accrued interest during the first sixty days following the date of the note. During that time the amount of any prepayment would equal 130% of the outstanding principal balance of the note plus accrued interest on the note. The Company had the right to prepay the note and accrued interest during the next thirty days following the date of the note. During that time the amount of any prepayment would equal 135% of the outstanding principal balance of the note plus accrued interest on the note. The Company has the right to prepay the note and accrued interest during the third, fourth, and fifth thirty days periods following the date of the note. During that time the amount of any prepayment would equal 140%, 145%, and 150% of the outstanding principal balance of the note plus accrued interest on the note. The Company has accrued interest expense of $871 related to the prepayment cost in the financial statements for the year ending December 31, 2011. The Company prepaid the note in full April 13, 2012 and therefore has accrued interest expense of $27,685 related to the prepayment cost in the accompanying financial statements for the six months ending June 30, 2012. The Company borrowed $63,000 November 2011, due May 2012, with interest at 8%. The holder of the note had the right, after the first one hundred eighty days of the note (May 15, 2012), to convert the note and accrued interest into common stock at a price per share equal to 61% (representing a discount rate of 39%) of the average of the lowest five trading prices for the Common Stock during the ten trading day period ending one trading day prior to the date of Conversion Notice. The Company had the right to prepay the note and accrued interest during the first sixty days following the date of the note. During that time the amount of any prepayment would equal 130% of the outstanding principal balance of the note plus accrued interest on the note. The Company had the right to prepay the note and accrued interest during the next thirty days following the date of the note. During that time the amount of any prepayment would equal 135% of the outstanding principal balance of the note plus accrued interest on the note. The Company has the right to prepay the note and accrued interest during the third, fourth, and fifth thirty days periods following the date of the note. During that time the amount of any prepayment would equal 140%, 145%, and 150% of the outstanding principal balance of the note plus accrued interest on the note. 11 Advanced Medical Isotope Corporation Notes to Condensed Financial Statements For the six months ended June 30, 2012 (unaudited) and the year ended December 31, 2011 NOTE 7: DEBT - continued The Company has accrued interest expense of $621 related to the prepayment cost in the financial statements for the year ending December 31, 2011. The Company prepaid the note in full May 18, 2012 and therefore has accrued interest expense of $33,337 related to the prepayment cost in the accompanying financial statements for the six months ending June 30, 2012. The Company borrowed $45,000 February 27, 2012, due August 2012, with interest at 8%. The holder of the note had the right, after the first one hundred eighty days of the note (August 24, 2012), to convert the note and accrued interest into common stock at a price per share equal to 61% (representing a discount rate of 39%) of the average of the lowest five trading prices for the Common Stock during the ten trading day period ending one trading day prior to the date of Conversion Notice. The Company has the right to prepay the note and accrued interest during the first sixty days following the date of the note. During that time the amount of any prepayment would equal 130% of the outstanding principal balance of the note plus accrued interest on the note. The Company has the right to prepay the note and accrued interest during the next thirty days following the date of the note. During that time the amount of any prepayment would equal 135% of the outstanding principal balance of the note plus accrued interest on the note. The Company has the right to prepay the note and accrued interest during the third, fourth, and fifth thirty-day periods following the date of the note. During that time the amount of any prepayment would equal 140%, 145%, and 150% of the outstanding principal balance of the note plus accrued interest on the note. The Company prepaid the note in full July 17, 2012 and therefore has accrued interest expense of $20,366 related to the prepayment cost in the accompanying financial statements for the six months ending June 30, 2012. The Company borrowed $60,000 April 13, 2012, due October 2012, with interest at 8%. The holder of the note had the right, after the first one hundred eighty days of the note (October 19, 2012), to convert the note and accrued interest into common stock at a price per share equal to 61% (representing a discount rate of 39%) of the average of the lowest five trading prices for the Common Stock during the ten trading day period ending one trading day prior to the date of Conversion Notice. The Company has the right to prepay the note and accrued interest during the first sixty days following the date of the note. During that time the amount of any prepayment would equal 130% of the outstanding principal balance of the note plus accrued interest on the note. The Company has the right to prepay the note and accrued interest during the next thirty days following the date of the note. During that time the amount of any prepayment would equal 135% of the outstanding principal balance of the note plus accrued interest on the note. The Company has the right to prepay the note and accrued interest during the third, fourth, and fifth thirty-day periods following the date of the note. During that time the amount of any prepayment would equal 140%, 145%, and 150% of the outstanding principal balance of the note plus accrued interest on the note. The Company has accrued interest expense of $1,000 related to the prepayment cost in the financial statements for the six months ending June 30, 2012.If the Company has not paid off the note and related accrued interest by October 12, 2012, the note will become convertible and the Company would have to accrue an additional $92,600 to interest expense to account for the beneficial conversion feature of the note. The Company had credit card debt of $46,725 that was converted to a promissory note March 15, 2012 secured by personal guarantees of Mr. Katzaroff, CEO and Mr. Jolliff, CFO of the Company. The note calls for $2,500 up front payment and nineteen payments of $2,568 including interest of twelve percent. For the six month period ending June 30, 2012 the Company paid $8,698 in principal and $1,507 in interest towards the debt. The balance of the debt was $38,027 at June 30, 2012 of which $27,872 was recorded as current and $10,155 was recorded as long term. The Company had received $370,000 in cash as of June 30, 2012 with the intent to enter into Convertible Debt instruments for this money received; however the final documentation for the Convertible Debt had not yet been completed, thereforewas treatedas a current liability as of June 30, 2012. Subsequent to June 30, 2012 this Convertible Debt has been finalized with an eighteen month term, accrued interest at an annual rate of 12%, with a conversion price of $0.10. In addition the Convertible debt has an equal amount of $0.15, five year common stock warrants and Additional Investment Rights to purchase additional common stock shares and corresponding amount of warrants equal to forty percent of the convertible note principal. 12 Advanced Medical Isotope Corporation Notes to Condensed Financial Statements For the six months ended June 30, 2012 (unaudited) and the year ended December 31, 2011 NOTE 8: INCOME FROM GRANTS AND DEFERRED INCOME The Company has chosen to recognize grant money received as income as it incurs costs associated with those grants, and until such time as it recognizes the grant as income those funds received will be classified as Deferred Income on the balance sheet. For the twelve months ended December 31, 2011 the Company recognized $245,727 of a $1,215,000 Department of Energy grant as income with the remaining $945,765 recorded as deferred income as of December 31, 2011. The $245,727 recognized as of December 31, 2011 was for costs incurred for the twelve months ended December 31, 2011. For the six months ended June 30, 2012 the Company recognized an additional $168,283 as income leaving a remaining balance of $777,482 recorded as deferred income as of June 30, 2012. The $168,283 was for costs incurred for the six months ended June 30, 2012. As of June 30, 2012 the grant money received and grant money recognized as income and deferred income can be summarized as follows: $1,215,000 Brachytherapy Grant Grant money received during 2010 $ Recognized income from grants in 2010 Deferred income at December 31, 2010 Recognized income from grants in 2011 Deferred income at December 31, 2011 Recognized income from grants for the six months ended June 30, 2012 Deferred income at June 30, 2012 $ NOTE 9:COMMON STOCK OPTIONS The Company recognizes in the financial statements compensation related to all stock-based awards, including stock options, based on their estimated grant-date fair value. The Company has estimated expected forfeitures and is recognizing compensation expense only for those awards expected to vest. All compensation is recognized by the time the award vests. The following schedule summarizes the changes in the Company’s stock options during the six months ended June 30, 2012: Weighted Weighted OptionsOutstanding Average Average Number Exercise Remaining Aggregate Exercise Of Price Contractual Intrinsic Price Shares Per Share Life Value Per Share Balance at December 31, 2011 $
